DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent of Record, Zane Coleman on 04/13/2022.

The application has been amended as follows: 
IN THE CLAIMS
On line 11 of Claim 1, “the plurality of light guides are a stacked” has been changed to – the plurality of light guides are [[a]] stacked – in order to put the claim in proper form.
On line 11 of Claim 10, “the plurality of light guides are a stacked” has been changed to – the plurality of light guides are [[a]] stacked – in order to put the claim in proper form.
On line 11 of Claim 13, “the plurality of light guides are a stacked” has been changed to – the plurality of light guides are [[a]] stacked – in order to put the claim in proper form.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Limura (US 6361180 B1; described in the Office Action filed on 01/10/2022), fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the plurality of coupling lightguides folded in a direction orthogonal to the extended direction along a fold line including fold points at which the plurality of coupling lightguides begin to fold such that light input ends of the plurality of coupling lightguides are a stacked as set forth in the claim. An analysis of the claim limitation as compared with the disclosure of Limura would be similar to the analysis given in the Office Action filed on 01/10/2022.
Re Claims 2-9:
The claims are allowed due to their dependence on base claim 1.
Re Claim 10:
The closest prior art of record, Limura fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the plurality of coupling lightguides folded in a direction orthogonal to the extended direction along a fold line including fold points at which the plurality of coupling lightguide begin to fold such that light input ends of the plurality of coupling lightguides are a stacked as set forth in the claim. An analysis of the claim limitation as compared with the disclosure of Limura would be similar to the analysis given in the Office Action filed on 01/10/2022.
Re Claims 11-12:
The claims are allowed due to their dependence on base claim 10.
Re Claim 13:
The closest prior art of record, Limura fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the plurality of coupling lightguides folded in a direction orthogonal to the extended direction along a fold line including fold points at which the plurality of coupling lightguides begin to fold such that light input ends of the plurality of coupling lightguides are a stacked as set forth in the claim. An analysis of the claim limitation as compared with the disclosure of Limura would be similar to the analysis given in the Office Action filed on 01/10/2022.
Re Claims 14-20:
The claims are allowed due to their dependence on base claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875